Case 2:18-cv-01600-MKB-JO Document 113 Filed 07/09/19 Page 1 of 1 PagelD #: 1210

ANTHONY P. DELLUNIVERSITA
Attorney at Law
2 W Main Street, Suite SE3A
Bay Shore, New York 11706
Tel: (631) 251-7570 — Fax: (716) 919-1480

Email: anthony@apdlaw1.com

July 9, 2019

Hon. Magistrate Judge

James Orenstein

Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Stevens Baldo Lighty, PLLC v. Anthony J. DellUniversita et al.
Civil Action No.: 2:18-cv-1600

Judge Orenstein:

In accordance with the court Order dated July 8, 2019, the defendants wish to depose the
following:

1. Principal of plaintiff- Lyn Stevens
2. Principal of plaintiff- Don Lighty
3. Principal of plaintiff- Nicholas Baldo

 

Thank you.
Respectfully,
/s eee
Anthony P. DellUniversita- (APD 9294)
Attorney for Defendants
CC: Kenneth Walsh 2 W. Main Ste- Suite SE3A
Via email to kwalsh@kgwalshlegal.com Bay Shore, New York 11706

(631) 251-7570
